Moore, J.
(dissenting). I do not reach the same conclusion in this case as Mr. Justice Long. It is doubtless true the authorities cited by him tend to sustain the conclusion reached by him; but a careful examination of them shows that the question involved here was not directly involved in the cases cited, while reason, as it seems to me, sustained by a very respectable weight of authority, reaches a conclusion more in keeping with the trend of modern thought. The citation made from Cushing is taken from a chapter headed “Legislative Assemblies,” and the learned author is discussing only the question of who may be elected as members of legislative assemblies. As we shall see later, in this State that question is settled by a constitutional provision that the members of the legislature must be electors. Justice Cooley, in his Principles of Constitutional Law, uses the language cited. He does not discuss the question at all, but contents himself with citing the case of State v. Smith, 14 Wis. 497. A refer*554ence to the case cited shows that the only question was whether one who was an alien could be elected to the office of sheriff, and it was held that no one but a citizen could be elected to that office, and that the powers and functions-of government could be exercised only through the agency of persons who were citizens of the government. The same question was involved in State v. Murray, 28 Wis., 96 (9 Am. Rep. 489); but in the latter case it was held that, though the person elected was an alien when the election was held, as he was naturalized before his term of office-began, the election was not void, and he could hold the office. These cases should be regarded as authority only upon the-question which is decided, especially in view of the fact that the same court held in Re Goodell, 39 Wis. 232 (20 Am. Rep. 42), that women could not be admitted to the bar of that court, while in the case of In re Leach, 134 Ind. 667 (21 L. R. A. 701), it is said:
“If the right [to be admitted to practice law] is not denied by the constitution and laws of the State, we should next inquire if it is denied by that part of the common law made by the constitution a part of the law of this State. We have searched in vain for any expression from the common law excluding women from the profession of the law.”
We shall see later that the practice in this State has been in unison with the Indiana case.
In Wilson v. Genesee Circuit Judge, 87 Mich. 495 (24 Am. St. Rep. 173), the only question involved was-whether a woman could be appointed deputy county clerk. It was not necessary to the decision of that question that the court should express its opinion of another question which was not before it, and that portion of the opinion may be regarded as dictum. The court unanimously held that women were not disqualified from holding the-office of deputy county clerk. Inasmuch as the deputy county clerk, in the absence of the clerk, may act for and in his place, I do not think it can be assumed what the-court would have decided if the other question had been *555before it. In Robinson’s Case, 131 Mass. 376 (41 Am. Rep. 239), the question was whether an unmarried woman was entitled to be examined for admission as an attorney-at-law, and the question was answered in the negative. This court held later that a woman could not be appointed to the office of notary public. Opinion of the Justices, 150 Mass. 586 (6 L. R. A. 842). Both of the Massachusetts cases are contrary to the well-settled practice in this State, as will appear later, as well as the holding in many other States.
The disqualification imposed upon woman at the common law was incident to the prevailing order of society, whose theory it was that the functions of womanhood were limited to the domestic sphere, and that she could have no legal existence apart from her husband. She could not engage in business on her |own account, nor make a binding contract without his consent. Her time and her earnings belonged to him, and it was said, because of the delicacy of her nature, she was unfitted for the activities pursued by men. Under the common law an unmarried woman had no redress for wrongs against her purity. She could be slandered without a right to' bring an action for slander. Upon marriage her person as well as her property was given over to her husband. He might beat her, and she could not complain. She was the victim of his will, and had such rights only as he chose to give her.
Under the chapter headed “ Legislative Assemblies,” Cush. Law& Prac. Leg. Assem. § 56, it is said:
“The same descriptions of persons, namely, minors, idiots and lunatics, women, and aliens, who have already been mentioned as excluded from the right of suffrage by the common political law, are also prohibited, and for the same reasons, from being elected to any political office whatever. Such persons consequently cannot be members of a legislative assembly.”
The reasons assigned for these disqualifications are, in the case of infants, the same general ground on which *556they are prohibited from doing any other legal act, namely, their presumed want of capacity. When they attain their majority, the incapacity ceases and the disqualification ends. Idiots and lunatics are also excluded for the same reason, — want of capacity. As to the former, the disability is perpetual, because the want of capacity is perpetual. As to lunatics, the disqualification ceases during lucid intervals. Aliens are disqualified because they are not supposed to have knowledge of our institutions. But when they become naturalized, the disqualification ends. But it is now said that though woman is no longer disqualified, for want of intelligence or ability, to make contracts or to intelligently perform all the duties of citizenship, “she, being destined by the law of her sex for a state of existence purely domestic, is therefore incapable of deciding upon those interests which are involved in questions of political suffrage” (Cush. Law & Prac. Leg. Assem. § 30); and so she is to continue to be classed with children, 'idiots, lunatics', and aliens. As the reason stated is so contrary to what we see daily in our contact "with pure, refined, intelligent, and capable womanhood, the rule of the disqualification ought to pass with the reason of the-rule, unless the law is so firmly established that it remains for the people to act by an expression of their will in the written organic law. As we shall see later, they have so expressed themselves upon the question of suffrage, but, as I shall endeavor to show, they have not precluded woman, from holding certain of the offices at their bestowal.
In writing of the common law, Justice Cooley, in his Constitutional Limitations (page 33, 6th Ed.), says:
“Many of its features were exceedingly harsh and repulsive, and gave unmistakable proofs that they had their origin in times of profound ignorance, superstition, and barbarism. The feudal system, which was essentially a system of violence, disorder, and rapine, gave birth to many of the maxims of the common law; and some of these, long after that system has passed away, may still be traced in our law, especially in the rules which govern the acquisition, control, and enjoyment of real estate. The *557criminal code was also marked by cruel and absurd features, some of which have clung to it with wonderful tenacity, even after the most stupid could perceive their inconsistency with justice and civilization.”
With all its harshness towards woman, it is doubtful if the common law ever went to the extent of saying that when an office, the duties of which she was fitted to perform, was offered to a woman, she could not hold it, simply because she was a woman. England has had many rulers who were women. All history does not record a more brilliant reign of any sovereign than that of the intelligent and capable Queen Victoria. Women have held almost all the offices of the kingdom. 3 Camp. Lives Ch. Just. 108. Ann, countess of Pembroke, held the office 'of sheriff of Westmoreland, and exercised the duties thereof in person, at a time when the sheriffs held court and exercised judicial power. 2 Co. Litt. 326; 8 Bac. Abr. 661; 41 Alb. Law J. 244. Eleanor was appointed lord keeper of England, and performed the duties of lord, chancellor in person. She sat as judge, performing the duties of lord chancellor, judicial as well as ministerial, for nearly a year. 1 Camp. Lives Ld. Ch. 28; 41 Alb. Law J. 244; Schuchardt v. People, 39 Am. Rep. 36 (99 Ill. 501), note. Woman was allowed to be the keeper of a castle. Lady Bussell’s Case, Cro. Jac. 17. So, an overseer of the poor (Bex v. Stubbs, 2 Term R. 395); governor of a workhouse (2 Ld. Raym. 1014); keeper of a prison (Lady Braughton’s Case, 3 Keb. 32, 151); commissioner of sewers (Countess of Warwick’s Case, Callis, Sew. [4th Ed.] marg. p. 250); and marshal of a court (41 Alb. Law J. 245).
Women have been appointed to, and successfully filled, the positions of postmasters, pension agents, and other •positions under the Federal government, though the Constitution and statutes did not in express terms authorize their appointment to any of these positions. No one has suggested that, because of the common law, she was disqualified. The validity of these appointments, so far as *558we know, has never been questioned. In some of the States it is held that a woman cannot, because of the common-law disability, hold any office, — not even the office of notary public, — unless the right to do so is expressly conferred upon her. State v. Davidson, 92 Tenn. 531 (20 L. R. A. 311); Opinion of the Justices, 150 Mass. 586 (6 L. R. A. 842). In this State the governor is not authorized in express terms to appoint women to the office of notary public, though the right to do so was given by implication in.1887; and yet it is a matter of common knowledge that for years prior to 1887 .many of them were appointed notaries public, and discharged the duties of that office, without their right to do so having been questioned. See U. S. v. Bixby, 10 Biss. 520. The office of school inspector is named in the Constitution, and though for that reason, as she is not an elector, it has been held that in townships women cannot vote for a candidate for that office (Belles v. Burr, 76 Mich. 1), the office itself has been held by' women without question for years. She has also held the office of school examiner and school commissioner, while in many counties of the State there are women deputy county clerks and deputy registers of deeds. Prior to 1895, in this State the sex of the persons who might be admitted to practice law was not referred to in the statute which provided for the admission of persons to practice law, but long prior to that time women were admitted to the practice of the law, through having obtained the requisite degree from the Michigan University, and also upon examination in open court.
Up to this point the discussion does not directly determine the question involved in this case, to wit, may the people elect to a constitutional office one who possesses all the requisite qualifications (when no qualifications for the office named are mentioned either in the Constitution or the statutes), except that she is a woman? To dispose of this question, it becomes necessary to inquire what limitations the people have imposed upon themselves by the adoption of a written constitution. In discussing the *559■formation and amendment of state constitutions, Justice ■Cooley makes use of this language (Cooley, Const. Lim. ■6th Ed., p. 48):
“Many other things are commonly found in these ■charters of government; but since, while they continue in force, they are to remain absolute and unchangeable rules ■of action and decision, it is obvious that they should not be made to embrace within their iron grasp those subjects in regard to which the policy or interest of the State or of its people may vary from time to time, and which are therefore more properly left to the control of the legislature, which can more easily and speedily make the required changes. In considering state constitutions, we must not commit the mistake of supposing that, because individual rights are guarded and protected by them, they must also be considered as owing their origin to them. These instruments measure the powers of the rulers, but they do not measure the rights of the governed. ‘What is a constitution, and what are its objects? It is easier to tell what it is not than what it is. It is not the beginning of a community, nor the origin of private rights; it is not the fountain of law, nor the incipient state of government; it is not the cause, but consequence, of personal and political freedom; it grants [no rights to the people, but is the creature of their power, -the instrument of their convenience. Designed for their protection in the enjoyment of the rights and powers which they possessed before the constitution was made, it is but the framework of the political government, and necessarily based upon the pre-existing condition of laws, rights, habits, and modes of thought. There is nothing primitive in it; it is all derived from a known source. It presupposes an organized society, law, order, property, personal freedom, a love of political liberty, and enough ■of cultivated intelligence to know how to guard it against the encroachments of tyranny. A written constitution is in every instance a limitation upon the powers of government in the hands of agents; for there never was a written republican constitution which delegated to functionaries ¿all the latent powers which lie dormant in every nation, and are boundless in extent and incapable of definition.’”
Another very able writer says:
“This, then, is the office of a written constitution: *560To delegate to various public functionaries such of tbe powers of government as the people do not intend to exercise for themselves; to classify these powers according to their nature, and to commit them to separate agents; to provide for the choice of these agents by the people; to ascertain, limit, and define the extent of the authority thus delegated; and to reserve to the people their sovereignty over all things not expressly committed to their representatives.” Hurlbut, Human Rights; Cooley, Const. Lim. (6th Ed.) 48, note.
The people of this Commonwealth, in framing and adopting their Constitution (article 7, § 1), provided that male persons over the age of 21 years, possessing the other qualifications mentioned, should be electors; thereby establishing what the qualifications of an elector should be. The Constitution is silent as to what the qualifications shall be of some of the officers provision for whose election is made in the Constitution, while it provides what the qualifications of certain other officers shall be. Applying the reasonable rule of construction to this situation, does it not clearly appear that, where the people have not put into the Constitution the qualifications required to make one eligible to a given office, they have reserved the right to the people, speaking through those whom they have designated as electors, to elect those persons whom they will, subject only to the rule that the person so elected shall be competent to discharge the duties of the office? The Constitution provides that senators and representatives in the state legislature must be electors (article 4, § 5), and that the governor and lieutenant governor must be citizens (article 5, § 2). Township officers, including school inspectors, are named in the Constitution (article 11, § 1). Prior to 1879, the statute provided, in relation to township officers, that “no person except an elector as aforesaid shall be eligible to any elective office contemplated in this chapter.” Rev; Stat. 1846, chap. 16, § 103. Neither the Constitution nor the statute requires that the person elected prosecuting attorney shall be an elector.
Daniel Goodwin was elected judge of a circuit in which *561he did not reside. It was claimed that, because of his non-residence in the circuit, he was disqualified from holding the office, and an action was brought to determine his right to exercise the functions of circuit judge. In deciding the case, Justice Campbell, among other things, said:
“The words of the Constitution not expressly requiring residence, it becomes necessary to determine whether such a requirement is to be drawn from the context, or from any recognized principles of law or usage. * * * Senators and representatives are required to be qualified electors in the respective counties and districts which they i*epresent. * * * We have here, then, proof that, in such cases as were doubtful, it was deemed necessary to declare distinctly that incumbents should be residents. There being no such declaration in regard to circuit judges, we must find the restriction, if it exists, in the necessary incidents of the office, or in some binding usage.”
It was held that Judge Goodwin was not disqualified. People v. Goodwin, 22 Mich. 496.
In Barkers. People, 3 Cow. 703 (15 Am. Dec. 322), the following language is used:
‘ ‘ Eligibility to public trusts is claimed as a constitutional right which cannot be abridged or impaired. The constitution establishes and defines the right of suffrage, and gives to the electors and to various authorities the power to confer public trusts. It declares that ministers of religion shall be ineligible to any office; it prescribes, in respect to certain offices, particular circumstances, without which a person is not eligible to those stations; and it provides that persons holding certain offices shall hold no other public trust. Excepting particular exclusions thus established, the electors and the appointing authorities are, by the constitution, wholly free to confer public stations upon any person, according to their pleasure. The constitution giving the right of election and the right of appointment, these rights consisting essentially in the freedom of choice, and the constitution also declaring that certain persons are not eligible to office, it follows from these powers and provisions that all other persons are eligible. Eligibility to office is not declared as a right or principle by any express terms of the constitution, but it *562results as a just deduction from the express powers and provisions of the system. The basis of the principle is the absolute liberty of the electors and the appointing authorities to choose and to appoint any person who is not made ineligible by the constitution. Eligibility to office, therefore, belongs not exclusively or especially to electors enjoying the right of suffrage. It belongs equally to all persons whomsoever, not excluded by the constitution.”
In Cummings v. Missouri, 4 Wall. 277, it is said:
“ The theory upon which our political institutions rest is that all men have certain inalienable rights; that among these are life, liberty, and the pursuit of happiness; and that in the pursuit of happiness all avocations, all honors, all positions, are alike open to every one; and that in the protection of these rights all are equal before the law.”
It is urged that, at the time the Constitution of the State was adopted, no one supposed woman would want to hold an office, and the constitutional provision must be construed in the light of that supposition. A like proposition in relation to the construction to be given to a statute is discussed in Re Hall, 50 Conn. 131 (47 Am. Rep. 625). This was an application by a woman to be admitted to practice law. ' The language used by the court is also pertinent to other propositions involved in this case. It is as follows:
“It is not contended, in opposition to the application, that the language of this statute is not comprehensive enough to include women, but the claim is that, at the time it was passed, its application to women was not thought of, while the fact that women have never been admitted as attorneys, either by the English courts or by any of the courts of this country, had established a common-law disability, which could be removed only by a statute intended to have that effect. It is hardly necessary to consider how far the fact that women have never pursued a particular profession or occupied a particular official position, to the pursuit or occupancy of which- some governmental license or authority was necessary, constitutes a .common-law disability for receiving such license or authority, because here the statute is ample for removing that disability, if we can construe it as applying to women; so that we come back to the question whether we are by *563construction to limit the application of the statute to men alone, by reason of the fact that in its original enactment its application to women was not intended by the legislators that enacted it. And upon this point we remark, in the first place, that an inquiry of this sort involves very serious difficulties. No one would doubt that a statute passed at this time in the same words would be sufficient to authorize the admission of women to the bar, because it is now a common fact, and presumably in the minds of legislators, that women in different parts of the country are, and for some time have been, following the profession of law. But, if we hold that the construction of the statute is to be determined by the admitted fact that its application to women was not in the minds of the legislators when it was passed, where shall we draw the line ? All progress in social matters is gradual. We pass almost imperceptibly from a state of public opinion that utterly condemns some course of action to one that strongly approves it. At what point in the history of this change shall we regard a statute, the construction of which is to be affected by it, as passed in contemplation of it ? When the statute we are now considering was passed, it probably never entered the mind of a single member of the legislature that black men would ever be seeking for admission under it. Shall we now hold that it cannot apply to black men? We know of no distinction in respect to this rule between the case of a statute and that of a constitutional provision. When ,our State constitution was adopted (1818), it was provided in it that every elector should be eligible to any office in the State, except where otherwise provided in the constitution. It is clear that the convention that framed, and probably all the people who voted to adopt, the constitution, had no idea that black men would ever be electors, and contemplated only white men as within any possible application of the provision, for the same constitution provided that only white men should be electors. But, now that black men are made electors, will it do to say that they are not entitled to the full rights of electors in respect to holding office because an application of the provision to them was never thought of when it was adopted ? Events that gave rise to enactments may always be considered in construing them. This is little more than the familiar rule that in construing a statute we always inquire what particular mischief it was designed to remedy. *564Thus, the Supreme Court of the United States has held that in construing the recent amendments of the Federal Constitution, although they are general in their terms, it is to be considered that they were passed with reference to the exigencies growing out of the emancipation of the slaves, and for the purpose of benefiting the blacks. Slaughter-House Cases, 16 Wall. 67; Strauder v. West Virginia, 100 U. S. 306. But this statute was not passed for the purpose of benefiting men, as distinguished from women. It grew out of no exigency caused by the relations of the sexes. Its object was wholly to secure the orderly trial of causes and the better administration jf justice. Indeed, the preamble to the first statute providing for the admission of attorneys states its object to be for the well ordering of proceedings and pleas at the bar.
“We are not to forget that all statutes are to be construed, as far as possible, in favor of equality of rights. All restrictions upon human liberty, all claims for special privileges, are to be regarded as having the presumption of law against them, and as standing upon their defense, and can be sustained, if at all by valid legislation, only by the clear expression or clear implication of the law. We have some noteworthy illustrations of the recognition of women as eligible or appointable to office under statutes of which the language is merely general. Thus, women are appointed in all parts of the country as postmasters. The act of Congress of 1825 was the first one conferring upon the postmaster general the power of appointing postmasters, and it has remained essentially unchanged to the present time. The language of the act is that ‘the postmaster general shall establish postoffices and appoint postmasters.’ Here women are not included, except in the general term ‘postmasters,’ a term which seems to imply a male person; and no legislation from 1825 down to the present time authorizes the appointment of women, nor is there any reference in terms to women until the revision of 1874, which recognizes the fact that women had already been appointed, in providing that ‘the bond of any married woman who may be appointed postmaster shall be binding on her and her sureties.’ Some of the higher grades of postmasters are appointed by the president, subject to confirmation by the senate, and such appointments and confirmations have repeatedly been made. The same may be said of pension agents. The acts of Congress on *565the subject have simply authorized the president, by and with the advice and consent of the senate, to appoint all pension agents, who shall hold their offices for the term of four years, and shall give bond, etc. At the last session of Congress a married woman in Chicago was appointed, for a third term, pension agent for the State of Illinois, and the public papers stated that there was not a single vote against her confirmation in the senate. Public opinion is everywhere approving of such appointments. They promote the public interest, which is benefited by every legitimate use of individual ability, while mere justice, which is of interest to all, requires that all have the fullest opportunity for the exercise of their abilities. These cases are the more noteworthy as being cases of public offices to which the incumbent is appointed for a term of years upon a compensation provided by law, and in which he is required to give bond.”
See, also, In re Leach, 134 Ind. 670 (21 L. R. A. 705), which quotes with approval from the above case.
A case which is in point is that of State v. Hostetter, 137 Mo. 636. (38 L. R. A. 208, 59 Am. St. Rep. 515). The office of county clerk is named in the constitution of that State. The constitution limits the right to vote to males. It also provides that certain officers must be male citizens, and others electors. The constitution is silent as to the qualifications for the office of county clerk. At a general election held in 1896, Mrs. Wheeler was elected to the office of county clerk. It was claimed there, as here, “that, in the absence of some constitutional or statutory provisions upon the subject, a woman is ineligible to hold a public office.” Many of the authorities cited in this case were cited in that case. The court held that Mrs. Wheeler was not disqualified, and that her election was valid.
In Wright v. Noell, 16 Kan. 601, the question involved was whether a woman was eligible to the office of county superintendent of public instruction. In a very able opinion by Justice Brewer, it is said :
“Is a woman eligible to the office of county superintendent ? In favor of it is the fact that the constitution *566contains no express disqualification of her, and no affirmative statement of the qualifications therefor; leaving, as is claimed, the people free to choose whomsoever they will. Against it is the fact that the right to vote is limited to males, implying, as is said, that a fortiori the right to hold office is likewise so restricted, and also the fact that at the time of the adoption of the constitution there was no serious thought of woman’s holding the office, so that the framers thereof could not have intended by that instrument to authorize it. As between these two lines of argument, we yield our.assent to the former. All political power is inherent in the people, and all powers not delegated by the constitution remain with them. These truths, which lie at the foundation of all republican • governments, are distinctly asserted in our own bill of . rights (sections 2, 20). By the constitution the people have granted certain powers, and to that extent have restricted and limited their own action. But beyond those restrictions, and except as to matters guarded by absolute justice and the inherent rights of the individual, the power of the people is unlimited. There is clearly no question of absolute justice or individual rights involved, so that we must look alone to the constitution to ascertain what restrictions the people have placed upon their power of choice of this officer. These restrictions may be as to the persons to make the choice, or as to the persons who may be chosen. Both of these restrictions were presented to the attention of the framers of the constitution in reference to the various offices created by that instrument, and both imposed as to some offices. Thus, generally, the power to choose officers was committed to the male adults, — at first to the white male adults. And as to some officers the power to choose was still further restricted. Thus, as to some, such as district judges, locality was an added restriction. (Article 3, § 5.) The reporter and clerk of this court are chosen by the justices. (Article 3, § 4.) The state printer is chosen by the legislature. (Article 15, § 4, as amended in 1868.) And in all these cases, where the people have restricted their power by prescribing the qualifications of those to make the choice of officers, they cannot, except by an amendment of the same instrument, add to or take from those restrictions. They have also prescribed certain qualifications for, and imposed certain restrictions as to, those who may be chosen. Thus, one who gives or accepts a challenge to fight a duel, or who knowingly carries *567a challenge, is ineligible to any office. (Article 5, § 5.) Any one who bribes an elector to procure his election may not hold the office, to which he was elected. (Article 5, § 6.) An essential to the holding of a judicial office is residence in the county, township, or district for which the officer was elected. (Article 3, § 11.) To be a member of the legislature, one must be at the time of his election a qualified voter of, and resident in, the county or district for which he is chosen. (Article 2, § 4.) Hence, by this, only male adults can be elected to the legislature. None of these qualifications prescribed by the constitution may be disregarded. They are restrictions self-imposed by the people upon their otherwise unlimited freedom of choice. If they have, as to certain offices, seen-fit to restrict their freedom of choice by express words, is it not a fair inference that where the constitution is silent they intended no restriction ? ”
In the discussion, the learned justice refers to the Wisconsin cases referred to in the opinion of Justice Long, which quote approvingly from the Massachusetts court, and says, as I have before attempted to show:
‘ ‘ The cases and questions are not alike. It may well be that the idea of an independent popular government implies that all its functions are to be exercised by citizens, and that it needs no express words to exclude aliens, because the inclinations, interests, and duties of the latter are presumptively with the nation of which they are citizens, and antagonistic anywhere else. But in the case at bar the inclinations, interests, and duties of both the sexes are in the saifie direction. Both are alike citizens. There is no antagonism. Whether females shall vote or hold office is merely a question of internal public policy, and not a matter affecting the life and integrity of the nation or its relations with other states. It is a very common thing for offices to be filled outside of the electoral body.”
The justice then refers to the argument that at the time of the adoption of the constitution there was no serious thought of women holding the office, and therefore the framers of the constitution could not have intended they should, and concludes that such a doctrine is dangerous; quoting with approval the following language from Opinion of the Justices, 62 Me. 600:
*568■“ The best and only safe rule for ascertaining the intention of the makers of any written law is to abide by the language they have used; and this is especially true of written constitutions, for in preparing such instruments it is but reasonable to presume that every word has been carefully weighed, and that none are inserted and none omitted without a design for so doing.”
It was held that women were eligible to the office.
In Von Dorn v. Mengedoht, 41 Neb. 535, it was held that a woman might hold the office of notary public; the holding being contrary to that of the Massachusetts court. In State v. Gorton, 33 Minn. 345, it was held that a woman might be elected to the office of county superintendent of schools, though she could not vote for a candidaté for that office. In Re Thomas, 16 Colo. 441 (13 L. R. A. 538), on the application of a woman to be admitted to practice law, the court cites the cases from Wisconsin and Massachusetts, and declines to follow them.
The statutes of this State confer upon woman the right to practice law. She may represent her client in the most important litigation in all the courts of the State, and no one can dispute her right. She may defend a person charged with murder. Can she not prosecute one charged with the larceny of a whip? To say she cannot seems illogical. The State, by granting her a certificate to practice law, has held her out to all individuals as a person competent to do so. Individuals may employ her, and the courts must recognize her employment. If the people see fit, by electing her to an office the duties of which almost wholly pertain to the practice of the law, to employ her to represent them in their litigation, why should not the courts recognize the employment? I confess I can see no reason why they should not. It is conceded that, as there is no constitutional inhibition which would bar a woman from holding the office, the legislature could authorize her to do so. If this is so, has not the legislature, by a fair implication, authorized women to fill the office of prosecuting attorney? We have already seen the statutes of the State allow women to be admitted to prac*569tice law. 1 Comp. Laws 1897, § 1121. When a person is admitted to practice, that person is “ authorized to practice in every court of law in this State.” Id. § 1127. Does this statute put any limitation upon the kind of cases the person so admitted may try, based upon a question of sex ? Does it say the lawyer may represent individuals, but cannot represent municipalities, and must not represent the people of the State ? I think these questions must be answered in the negative. The legislature has provided that woman may practice law, and avail herself of the honor and profit of accepting all legitimate legal business which is offered her, criminal as well as civil. By so doing has not the legislature said she may have the people of the State as her client, if they see fit to employ her ? It is not necessary, however, to decide the case by an affirmative answer to this question. I think I have shown by the great weight of authority that, where the Constitution and the statutes are silent as to the qualifications for a given office, the people may elect whom they will, if the person so elected is competent to discharge the duties of the office. The duties of the office of prosecuting attorney are prescribed by statute. Those duties are such as can, in the main, be performed only by a person learned in the law. None of them are of such a character as to preclude one from their performance simply because of sex. Mrs. Abbott is a citizen of the State, upwards of 21 years of age. She is a graduate of the law department of the University of Michigan. She is duly authorized to practice law in all the courts of this State. There can be no question in the mind of any one who heard the very able oral argument made by her in this case about the entire competency of Mrs. Abbott to discharge the duties of this office.
I think the respondent is eligible to hold the office, and that the information in the nature of a quo ivarranto of the attorney general should be dismissed.